No. 95-3856



Brooklyn Park Economic                 *   Appeal from the United States
Development Authority,                 *   District Court for the
                                       *   District of Minnesota.
                    Appellee,   *
                                       *         [UNPUBLISHED]
              v.                       *
                                       *
Kenneth S. Engel,                      *
                                       *
                   Appellant.   *



                         Submitted:     July 11, 1996

                          Filed:    August 12, 1996


Before FAGG, LAY, and HEANEY, Circuit Judges.




PER CURIAM.


     Engel appeals from a final decision by the district court affirming
the bankruptcy court's ruling that the debt he owed to the Brooklyn Park
Economic Development Authority ("the City") was nondischargeable under the
Bankruptcy Code.     After a trial, the bankruptcy court issued detailed
factual findings and concluded that Engel had obtained a $350,000 loan from
the City by deception, including failure to disclose a material fact, and
that the City established all the elements of fraud under 11 U.S.C.
§ 523(a)(2)(A).     The district court, bound by the bankruptcy court's
findings of fact unless they were clearly erroneous, Matter of Van Horne,
823 F.2d 1285, 1287 (8th Cir. 1987) (citation
omitted), affirmed the decision.   The lower courts' findings of fact are
also binding on this court unless clearly erroneous.   Id.
     Pursuant to 8th Cir. R. 47B, we affirm the decision of the district
court upholding the bankruptcy court's ruling that the debt owed by Engel
was not dischargeable in bankruptcy pursuant to 11 U.S.C. § 523(a)(2)(A).


     A true copy.


           Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    2